Citation Nr: 1529319	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-00 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to disability rating in excess of 10 percent for residuals of a left distal radius fracture.

2.  Entitlement to a disability rating in excess of 10 percent for scar on the right leg, status post gunshot wound.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from November 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of procedural due process and an outstanding hearing request by the Veteran. 

First, the statement of the case (SOC) was issued to the Veteran in December 2011.  Since that time, VA scar and wrist examinations dated in June 2015 have been added to the record.  A supplemental statement of the case (SSOC) has not been issued to the Veteran.  The Board notes that an SSOC must be furnished when the agency of original jurisdiction (AOJ) receives additional pertinent evidence after an SOC or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  38 C.F.R. § 19.31.  Such must be accomplished upon remand. 

Next, the record reflects that the Veteran was scheduled for a hearing before the Board to be held at the RO in May 2015.  In correspondence received in April 2015, the Veteran's attorney stated that the Veteran was unable to attend the scheduled hearing at the St. Petersburg, Florida RO due to lack of transportation but would like the hearing rescheduled at the "Regional Office Out-Base[d] Service Center in West Palm Beach", Florida.  The Board currently does not send Veterans Law Judges to West Palm Beach for in-person hearings.  However, perhaps there is capability now for a video conference hearing to be held with the Veteran present at a VA facility in West Palm Beach.  The appeal must be remanded so the Veteran can be afforded a rescheduled hearing as requested.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issues in light of all the additional evidence associated with the claims folder since the December 2011 SOC was issued.  The RO must furnish to the Veteran and his attorney an appropriate SSOC and afford a reasonable opportunity for response.
 
2.  In correspondence received at the Board in April 2015, the Veteran's representative has requested a hearing before the Board at the "Regional Office Out[-]Base[d] Service Center in West Palm Beach", Florida.  The Board does not send Veterans Law Judges to West Palm Beach for in-person Travel Board hearings, and as of the date of this remand order, the Board has no knowledge of any future plans for Travel Board hearings to be held in West Palm Beach.  However, perhaps there is now the capability for a Board video hearing to be scheduled with the Veteran present at a VA facility in West Palm Beach.  In this regard, the RO should follow whatever procedures it currently has in effect to accommodate this Veteran's request for a Board hearing, and appropriate notification should be provided to the Veteran and his representative of the time and place to report for the hearing.  If there is no means for the Veteran to be afforded a Board hearing, including a video conference hearing, with the Veteran being present in West Palm Beach, he and his representative should be notified of that specifically.  Such notification should be documented and associated with the electronic folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






